The Court

were of opinion that the prerogative of the government did not authorize the mode of pleading attempted, and the demurrer was withdrawn.
The issue in fact was joined by the defendants, and being tried *118during the term, the other point was reserved for argument, and the cause stood continued nisi for that purpose.
The counsel on both sides being present at the following Novem ber term in Essex, the question whether the information lay was argued at much length by them ; and it was afterwards determined by the Court, that the defendants, as managers of a lottery granted to a corporation, and appointed to the trust by the corpotation, were not such * officers as were liable to the process which had been instituted in this case. They were the private officers or servants of the corporation, and removable by it at pleasure, or at least for good cause. The only effect of a judgment against the defendants upon this information would be their removal from office. But such a judgment would be nugatory, for the corporation might immediately reinstate them. Those against whom such an information lies must claim to exercise some public office or authority. The defendants were accordingly discharged.